Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 11/24/2020.
Claims 1 and 3-13 have been allowed.
Claims 1, 3, 5 and 10 have been amended.
Claim 2 has been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §103:
Applicant’s arguments, see page 8, filed 11/24/2020, with respect to the rejection(s) of claims 1 and 8-9 being rejected under 35 U.S.C. § 103 as unpatentable over  U.S. Patent Application Publication No. 2019/0187148 to Lo et al. in view of U.S. Patent Application Publication No. 2017/0325737 to Olguin Alvaraez et al., have been fully considered and are persuasive. Applicant states that “…in an effort to advance prosecution of the present application, Applicant presently amends claim 1 to include the subject matter of allowable claim 2, with claim 2 being cancelled without prejudice, with claims 3 and 5 being amended to depend from amended independent claim 1, and with claim 10 being amended to update antecedent basis in view of the amendments to claim 1”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 08/25/2020 for Reasons for Allowance regarding claim 1.
Claims 3-13 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Giri et al. US 2018/0021777 - Fluid testing cassette for storing analyzed fluid, has micro fluidic channel that extends from reservoir and has constriction having width greater than specific values and micro-fabricated integrated sensor within constriction.
Sait M. A. et al. US 2018/0003614 - Multi-threaded fluid parameter signal processing method for testing e.g. blood samples involves initiating data processing thread that executes on just completed buffered predetermined time quantity of signals upon completion of buffering.
Sauerbrey et al. US 2017/0350851 - Measurement cell for measuring concentration of constituent of e.g. blood, has two heat supply equipments extended over first and second areas and arranged to heat sample within reception space, where first area is larger than second area.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1 and 3-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867